ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE OR ANY PORTION THEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR (B) AN OPINION OF COUNSEL ACCETABLE TO COUNSEL FOR THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED AND THAT THE PROPOSED TRANSFER MAY BE MADE WITHOUT
VIOLATION OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAW.




$6,000

 Date:  March 8, 2016




INTERLINK PLUS, INC.

(a Nevada corporation)

 

10% CONVERTIBLE PROMISSORY NOTE

Due On or Before March 7, 2017




INTERLINK PLUS, INC., a Nevada corporation (the “Company”), for value received
and intending to be legally bound, hereby promises to pay to the order of Desert
Skyline Resources, LLC (“Holder”), the principal amount of Six Thousand ($6,000)
Dollars (the “Principal Amount”) on or before  March 8, 2017, (the “Maturity
Date”), together with interest thereon at the rate of 10% per annum (the
“Interest”), as set forth herein (the “Note”).




1. Convertible Note:  By accepting this Note, the Holder hereby acknowledges
that this Note has not been registered under the Securities Act of 1933, as
amended, or any state securities laws and Holder represents for himself and his
legal representative that he is acquiring this Note and will acquire any shares
issued upon conversion hereof, for his own account, for investment purposes only
and not with a view to, or for sale in connection with, any distribution of such
securities and Holder agrees to reaffirm, in writing, this investment
representation at the time of exercise of the conversion right set forth herein.




2. Principal and Interest Payment:  The Company shall pay (or cause to be paid)
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Note at the rate of 10% per annum, payable on the
Maturity Date.




3. Unsecured Obligation:  The obligations of the Company under this Note are
unsecured.




4. Conversion of Note:  This Note may be converted into shares of Common Stock
of the Company (the “Common Stock”), at any time, at the option of the Holder as
follows:




(a) Conversion:  Subject to and upon compliance with the provision of this
Section 4, at the option of the Holder, at any time on or before the Maturity
Date the unpaid principal and interest balance of the Note may be converted in
whole or in part, into fully-paid and non-assessable shares of Common Stock, par
value $0.0001 per share, of the Company (the “Shares”) at fixed conversion rate
equal to $0.005 per share, except as otherwise adjusted below (the “Conversion
Price”). The conversion date shall be the date that such Notice of Conversion is
deemed delivered hereunder.





--------------------------------------------------------------------------------

Upon conversion of the entire principal balance, the principal represented
thereby shall be canceled. Such conversion shall be effectuated by the Holder
submitting to the Company a notice of conversion attached hereto as Exhibit “A”
(the “Conversion Notice”). The Conversion Notice shall state the dollar amount
thereof to be so converted and shall include or be accompanied by
representations as to the Holder’s investment intent substantially similar to
those contained in this Note. Shares issuable upon conversion of the Note shall
be issued in the name of the Holder and shall be transferrable only in
accordance with all of the terms and restrictions contained herein.




(b) Fractional Shares:   No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which the Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.




(c) Subdivision or Combination:  Whenever the Company shall subdivide or combine
the outstanding shares of Common Stock issuable upon conversion of this Note,
the Conversion Price in effect immediately prior to such subdivision or
combination shall be proportionately decreased in the case of subdivision or
increased in the case of combination effective at the time of such subdivision
or combination.




(d) Merger:  If, prior to repayment of the obligations relevant hereto, or prior
to conversion of this Note into equity in the Company, the Company shall be
consolidated or merged with another company, or substantially all of its assets
shall be sold to another company in exchange for stock with the view to
distributing such stock to its shareholders, each share of stock into which this
Note is convertible shall be replaced for the purposes hereof by a pro rata
amount of the securities or property issuable or distributable, based upon
percentage of the Company’s common stock which a Holder would have owned had
there been a conversion herein after consummation of such merger, consolidation
or sale and adequate provision to that effect shall be made at the time thereof.
The Company will provide the Holder at least thirty (30) days prior written
notice of any event described in this subsection (d).




5. Reservation of Common Shares:  The Company shall take or has taken all steps
necessary to reserve a number of its authorized but unissued Common Stock
sufficient for issuance upon conversion of this Note pursuant to the provisions
included hereinabove.




6. Securities Laws and Restrictions:  This Note and the Common shares issuable
upon conversion have not been registered for sale under the Act, and neither
this Note nor those shares nor any interest in this Note nor those shares may be
sold, offered for sale, pledged or otherwise disposed of without compliance with
applicable securities laws, including, without limitation, an effective
registration statement relating thereto or delivery of an opinion of counsel
acceptable to the Company that such registration is not required under the Act.
Holder represents and warrants that it is an “accredited investor” as defined
under the Act.




7. Redemption/Prepayment of Note:  This Note is subject to redemption at the
option of the Company upon fifteen (15) days prior written notice (subject to
the Holder’s prior exercise of its right of conversion as set forth above), as a
whole at any time, or in part from time to time, upon payment by the Company of
100% of the unpaid principal amount or such portion thereof so redeemed, plus
accrued interest thereon through the date of redemption.





--------------------------------------------------------------------------------




8. Events of Default:  If any of the following conditions or events (“Events of
Default”) shall occur and shall be continuing:




(a) if the Company shall default in the payment of principal and/or interest
accruing herein when the same becomes due and payable, whether at maturity or by
declaration of acceleration or otherwise, and shall fail to cure such default
within fifteen days after written notice thereof from the Holder to the Company,
if the Company fails to tender any payment due hereunder when the same becomes
due; and shall fail to cure such default within fifteen days after written
notice thereof from the Holder to the Company; or




(b) if the Company shall materially default in the performance of or compliance
with any material term contained herein and such default shall not have been
remedied within fifteen days after written notice thereof from the Holder to the
Company; or




(c) if the Company shall make an assignment for the benefit of creditors, or
shall admit in writing its inability to pay its debts as they become due, or a
voluntary petition for reorganization under Title 11 of the Unites States Code
(“Title 11”) shall be filed by the Company or an order shall be entered granting
relief to the Company under Title 11 or a petition shall be filed by the Company
in bankruptcy, or the Company shall be adjudicated a bankrupt or insolvent, or
shall file any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statue, law or regulation, or shall file any
answer admitting or not contesting the material allegations of a petition filed
against the Company any such proceeding, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company or if
the Company or its directors or majority shareholders shall take any action
looking to the dissolution or liquidation of the Company; or




(d) if within 120 days after the commencement of an action against the Company
seeking a reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statue, law or
regulation, such action shall not have been dismissed or nullified or all orders
or proceedings thereunder affecting the operations or the business of the
Company stayed, or if the stay of any such order or proceeding shall thereafter
be set aside, or if, within 120 days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company such
appointment shall not have been vacated;




then, and in any such event, the Holder may at any time (unless such Event of
Default shall theretofore have been remedied) at its option, by written notice
to the Company, declare the Note to be due and payable, whereupon the Note shall
forthwith mature and become due and payable, together with interest accrued
thereon, and thereafter interest shall be due, at the rate per annum hereinabove
provided, on the entire principal balance until the same is fully paid, and on
any overdue interest (but only to the extent permitted by law), without
presentment, demand, protest or notice, all of which are hereby waived, subject
however, to the other terms, including those relating to subordination, of this
Note. No course of dealing and no delay on the part of Holder in exercising any
right shall operate as a waiver thereof or otherwise prejudice such Holder’s
rights, powers or remedies. No right, power or remedy conferred by this Note
upon Holder shall be exclusive of any other right, power or remedy referred to
herein or now or hereafter available at law, in equity, by statute or otherwise.





--------------------------------------------------------------------------------




9. Notice:  All notices required or permitted to be given under this Note,
including, without limitation, any Notice of Conversion, shall be in writing
(delivered by hand or sent certified or registered mail, return receipt
requested, or by nationally recognized overnight courier service) addressed to
the respective party at the address indicated on the signature page of this
Note. Any notice or other communication or deliveries hereunder shall be deemed
given and effective on the earliest of (i) the second business day following the
date of mailing, if sent by nationally recognized overnight courier service or
(ii) upon actual receipt by the party to whom such notice is required to be
given.




10. Governing Law and Jurisdiction:  The Note shall be governed by the laws of
the State of Nevada. This Note and all issues arising out of this Note will be
governed by and construed solely and exclusively under and pursuant to the laws
of the State of Nevada. Each of the parties hereto expressly and irrevocably
agrees that any legal suit, action or proceeding arising out of or relating to
this Agreement will be instituted exclusively in Clark County, Nevada.




11. Severability:  If any provision, paragraph or subparagraph of this Note is
adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of the Note,
including any other provision, paragraph or subparagraph. Each provision,
paragraph or subparagraph of this Note is separable from every other provision,
paragraph and subparagraph and constitutes a separate and distinct covenant.




12. Amendment:  This Note may only be amended in writing, duly endorsed by the
parties hereto.




13. Heading:  The headings in this Note are solely for convenience of reference
and shall not affect its interpretation.




 

INTERLINK PLUS, INC.

 

 

 

 

By:

/s/ Duan Fu

President and CEO

 

Address:

4952 S. Rainbow Blvd, Suite 326, Las Vegas, NV 89118

 

 

 

 

 

 

 

HOLDER:

 

 

 

Desert Skyline Resources, LLC

 

 

 

 

By:

/s/ Steven Lane

 

Address:

7582 Las Vegas Blvd, Suite 271

Las Vegas, NV 89123














--------------------------------------------------------------------------------




Exhibit A

CONVERSION NOTICE




TO:




INTERLINK PLUS, INC.




The Holder listed below hereby irrevocably exercises his/her/its right to
convert ($__________) of this Note into __________________ shares of Common
Stock of INTERLINK PLUS, INC. at the Conversion Price of ___________________ per
share in accordance with the terms of this Note, and directs that the Common
Stock issuable and deliverable upon such conversion be recorded on the books of
INTERLINK PLUS, Inc. in the name of, and delivered to, the Holder.




The Holder hereby acknowledges that the shares of Common Stock (i) have not been
and will not be at the time of requisition by the undersigned registered under
the Securities Act of 1933, as amended, or under any state securities laws, and
hereby represents and warrants to the Company that he/she/it is acquiring the
Common Stock for his/her/its own account, for investment, and not with a view
to, or for sale in connection with, any distribution of such Common Stock; and
(ii) are transferable on in accordance with all the terms and restrictions
contained in the Note.




Dated: _____________, 20 _____




____________________________







______________________________________

Witness

Signature of Holder







______________________________________

Printed Name of Holder




______________________________________

EIN or SSN




______________________________________

Address




______________________________________

City, State, Zip




______________________________________

Telephone




______________________________________

Email









